DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 8/1/2022 in which Applicant lists claims 4 and 9 as being cancelled, claims 2-3, 5-6, 8 and 10-11 as being previously presented, claims 1 and 7 as being currently amended, and claims 12-13 as being new. It is interpreted by the examiner that claims 1-3, 5-8 and 10-13 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Arguments
Applicant’s arguments, see pages 5-6 of the remarks, filed 8/1/2022, with respect to the amendments to claims 1 and 7 have been fully considered and are persuasive.  Specifically, Applicant’s arguments that Karasawa (US 2007/0019288), Studer et al. (US 2008/0144168) and Spediacci et al. (US 2005/0094262) disclose that the elements for sensing rotational position of the zoom drive shaft are located within the microscope housing, and therefore do not disclose, or render obvious, that the magnet and the magnetic sensor are contained within the outer housing of the zoom knob at a location outside of the microscope housing, are persuasive.
Additionally, Applicant’s arguments on pages 6-7 of the remarks, filed 8/1/2022, with respect to the new dependent claims 12 and 13 have been fully considered and are persuasive.  Specifically, Applicant’s arguments that Karasawa (US 2007/0019288), Studer et al. (US 2008/0144168) and Spediacci et al. (US 2005/0094262) do not disclose, or render obvious, that the outer housing of the zoom knob is entirely outside the microscope housing.
The rejections of the claims are hereby withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-8 and 10-13 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/3/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872